The State




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 29, 2014

                                        No. 04-14-00237-CR

                                       David A. RAMIREZ,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 38th Judicial District Court, Medina County, Texas
                                Trial Court No. 13-07-11311-CR
                       The Honorable Camile G. Dubose, Judge Presiding


                                           ORDER

         The trial court has filed an amended certification, certifying that this is not a plea-bargain
case and the defendant has the right of appeal. Accordingly, we retain the appeal on the docket
of this court. Appellant’s brief is due thirty days from the date of this order.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2014.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court